Title: To John Adams from Mercy Otis Warren, 27 April 1785
From: Warren, Mercy Otis
To: Adams, John


          
            Milton Hill April 27th 1785
          
          I thank you sir for your favour of the 13th Decmber. I take up my pen to acknowledge it, & to Congratulate you on your Domestic Felicity in the Last Eight months. but shall not direct to you at the pleasant Villa of Auteuil: but to the Court of London, as it is probable before this you & your Family have left the Residence of the distinguished literati of France; perhaps for the Grotto of Pope, or some more Elegant spot immortalized as the abode of British Genius—for whom the Americans have, & would long Continue a prediliction. did not both the ministry & the people practice Every method of allienation. Yet possibly more Consiliating measures may be adopted, before the Negotiations ar far advanced. The Marcatile Class are very angry, while the Repulican Resents with Dignity the Late Restrictions on Commerce, They would be happy to see Every Nation in Europe take the same steps. provided we were therby obliged to live within ourselves (which we can very well do) & had wisdom and Virtue to retain our own principles & manners independantly supporting a National Character Respected for the Simplicity Magnanimity & Vigour. But Alas! the Weakness of Human Nature.— I fear we are already too far advanced in Every species of luxury, to Receede, though much more than our political salvation depended on the Reform. an avidity for pleasure has increassed with our Freedom, & a thirst of acquitition for Its support pushes to the most dangerous Experiments. And though sensible it is owing to the perversion of Reason, a Corruption of Taste & the Cravings of Artificial Neccessity which causes the Restless pursuit of objects seldom attainable. Yet Neither the Reasonings of the Philosopher nor the maxims of Religion, will bring back to that Mediocrity which ought to bound the wishes of Man. Either the people or the individual who has tasted the more Refined & Elegant accomodations of Life—
          But to whom am I writing. I this moment Cast my Eye on a paragraph of yours. “I feel myself disposed to whine like Cicero in Exile.” & is it possible that you sir after 5 or 6 years spent in the most splendid Courts in Europe can look back & sigh for the Retirement & simplicity of Pens Hill. if you Really do, I pronounce you a Philosopher of the first Magnitude, & if Ever you Vollntarily return to that style. I think you will have a right to stand foremost on the list of Genuine Republians. you will at least have an Equal Claim to some Honourary Badge Emphatically Expressive of anciant Patriotism, as any of the Noble order of the Cincinnati— I dare not say more than Equal least I speak Treason—
          A late Resignation you have doubtless heard off. And had you been with us when the period of annual Election Revolved it is probable your Country would have manifested some tokens of Gratitude by Giving you Their suffrages for the first office of state. Yet their is no dependence on the popular Voice. Their would have been a manuvering against it least you should have held it too long for the Convenience of another who means to come in again the next year.
          There is such a blind attachment to this man of straw that I have little doubt he will have the opportunity of Establishing himself for life, perhaps the power of Entailing an Hereditary succession. if that should be the Case many would Cry “Come over into Macedonia & help us.[”] for I cannot suppose you think we are yet quite ripe for Monarchic Goverment—
          I am very sorry you Complain so much of your Eyes. Yet I dare say your optical Faculties are still strong Enough to discern. & I hope to Remove many Political Errors on Each side the Atlantic.
          But why do I spend a Moment on these subjects. I have not one to loose when duty dos not Direct to some point of utility—or the social affections interest from the part those have to act with whom we are tenderly Connected.
          But before I conclude, you sir will Give me leave to observe, that I have lived long Enough to be Convinced that we must pass through the world ourselves in order to know it thoroughly.
          Neither the page of History nor the Experienced lessons of those who have Gone before us, Can investigate the Character of Man, or Develope the Human Mind, till we see the Blunders of public, & feel the ingratitude & Baseness of private Men.
          The one I doubt not you will allways be quick sighted Enough to discern. the other I wish you may never be thoroughly taught. for with all your thirst for science you will be Happier to die without the aquirment of this knowledge.
          I have indeed seen Mrs Macauley. she has been treated in Boston & Its Environs with Every mark of Respect. she is a Lady of most Exsteordinary talents, A Commanding Genius & Brilliance of Thought. this in my opinion often out runs her Capacity of Expression which is often a little too prolix both in Conversation & Compotition, or Rather the Period, are a little too lenghthy to please at once— I dare say this will be Corrected in future as one of her american Friends had the Courage to tell her of it. she Replied she beleived the observation just, as she had always aimed more at the investigation of truth than the ornaments of style. but I think in this age of Refinement the Graces of the Latter, ought to soften the harshness of the Former, & prevent the mind from Fatigue while listening, to the Humiliating story of Human Conduct—
          We have a subscription out for an American Edition of her History down to 1744. It fills very fast, & I dare say will succeed to her Wishes.
          It was kind in you to wish the World would spread a Vail of Candour over a Circumstance you mentioned. doubtless that Ladys Independency of spirit led her to suppose she might associate, for the remainder of life with an inoffensive obliging youth, with the same impunity a Gentleman of three score & ten might marry a Damsel of fifteen—
          Mr Warren perhaps will not write by this ship. we had short Notice. He is Going a Journey And the season requires his Care & attention.— in his private Walks But in whatever Departments or wherever he resides be assured You have Their a Friend. You know his attachments are strong & when he likes or dislikes, Either men or measures, The shaking of a leaf will not alter his opinion.
          We wish for some of Your Excellent long letters.— some in that style directed to him at Philadelphia, Depend upon it were not useless, Either to you, or to your Country, Though from a Concurrence of Circumstances he was not Their.
          I will not tell you his opinions with regard to our present situation. He will do it Himself Ere long. He has wrote You very perticularly several times since Mrs Adams left us. I beleive the intercourse will be more secure while you Reside in England
          A Pleasing Circumstance to your Friends—perticularly / to yours / Respectfully—
          
            M Warren
          
          
            Shall I ask the Favour of you sir to procure a safe Conveyance for the inclosed to a young Gentleman at Lisbon—who has for you The affection of Friendship, & that Respect & Esteem you have a Right to Expect from the son of a patriot.—
          
        